COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Paul T. Young v. Williams Heins, Leah Vidrine, Emily
                            Lueck, and Wayde Shipman

Appellate case number:      01-15-00500-CV

Trial court case number:    13CV0293-A

Trial court:                56th District Court of Galveston County

       Appellant, Paul T. Young, has filed a second motion for an extension of time to
file his appellant’s brief. Young requests an extension from the current due date,
February 12, 2016, to March 30, 2016. Appellee Wayde Shipman has filed a response
opposing the requested extension and a motion to dismiss the appeal for want of
prosecution. Appellees, Williams Heins, Leah Vidrine, and Emily Lueck, have filed their
“joinder” with Shipman’s response and motion to dismiss.

      We grant appellant’s motion for an extension of time to file his brief.
Appellant’s brief is due to be filed no later than March 30, 2016. No further
extensions will be granted absent extraordinary circumstances.

       We deny appellees’ motions to dismiss the appeal for want of prosecution.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                        Acting individually

Date: March 10, 2016